The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 16, 2015

                                  No. 04-14-00814-CR

                                Jacob Randall SONGER,
                                       Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

                   From the County Court at Law, Kendall County, Texas
                               Trial Court No. 13-272-CR
                        Honorable Bill R. Palmer, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due May 11, 2015. No further extensions of time will be granted.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court